Case 18-58257-jwc          Doc 50     Filed 10/15/20 Entered 10/15/20 10:59:43                 Desc Main
                                     Document      Page 1 of 31




                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

IN RE:                                                :    CHAPTER 13
                                                      :
GLENROY ANTHONY PEETS,                                :    CASE NO. 18-58257-JWC
AKA GLENROY A PEETS                                   :
AKA GLENROY PEETS                                     :
                                                      :
         Debtor.                                      :
                                                      :
                                                      :
NEWREZ LLC D/B/A SHELLPOINT                           :    CONTESTED MATTER
MORTGAGE SERVICING,                                   :
                                                      :
         Movant.                                      :
                                                      :
vs.
                                                      :
GLENROY ANTHONY PEETS,
AKA GLENROY A PEETS                                   :
AKA GLENROY PEETS                                     :
NANCY J. WHALEY, Trustee                              :
                                                      :
         Respondents.                                 :

              NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY


         Movant has filed documents with the court to obtain relief from the automatic stay.

         YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and
         discuss them with your attorney, if you have one in this bankruptcy case. If you do not have
         an attorney, you may wish to consult one.

         If you do not want the court to grant relief from the automatic stay or if you want the court to
         consider your views on the motion, then you or your attorney shall attend the hearing scheduled
         to be held on

         November 3, 2020 at 10:30 a.m. at the United States Bankruptcy Court, 75 Ted
         Turner Drive S.W., Courtroom 1203, Atlanta, Georgia 30303.

         *** Given the current public health crisis, hearings may be telephonic only. Please check
         the “Important Information Regarding Court Operations During COVID-19 Outbreak”
         tab at the top of the GANB Website prior to the hearing for instructions on whether to
         appear in person or by phone ***

         If you or your attorney does not take these steps, the court may decide that you do not oppose the
         relief sought in the motion and may enter an order granting relief.
Case 18-58257-jwc       Doc 50     Filed 10/15/20 Entered 10/15/20 10:59:43              Desc Main
                                  Document      Page 2 of 31




      You may also file a written response to the pleading with the Clerk at the address stated below,
      but you are not required to do so. If you file a written response, you must attach a certificate
      stating when, how and on whom (including addresses) you served the response. Send your
      response so that it is received by the Clerk at least two business days before the hearing.

      If a hearing on the motion for relief from the automatic stay cannot be held within thirty (30)
      days, Movant waives the requirement for holding a preliminary hearing within thirty days of
      filing the motion and agrees to a hearing on the earliest possible date. Movant consents to the
      automatic stay remaining in effect until the Court orders otherwise.

      The address of the Clerk's Office is: Clerk, 75 Ted Turner Drive S.W., Suite 1340, Atlanta,
      Georgia 30303. You must also send a copy of your response to the undersigned at the address
      stated below.


      Dated this:   10/15/2020



                                                /s/ John D. Schlotter
                                                John D. Schlotter, GA BAR NO. 629456
                                                Attorney for Movant
                                                McCalla Raymer Leibert Pierce, LLC
                                                1544 Old Alabama Road
                                                Roswell, Georgia 30076
                                                678-281-6453
                                                John.Schlotter@mccalla.com
Case 18-58257-jwc        Doc 50      Filed 10/15/20 Entered 10/15/20 10:59:43        Desc Main
                                    Document      Page 3 of 31



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                                    ) CHAPTER 13
                                                          )
GLENROY ANTHONY PEETS,                                    ) CASE NO. 18-58257-JWC
AKA GLENROY A PEETS                                       )
AKA GLENROY PEETS                                         )
                                                          )
         Debtor.                                          )
                                                          )
                                                          )
NEWREZ LLC D/B/A SHELLPOINT                               ) CONTESTED MATTER
MORTGAGE SERVICING,                                       )
                                                          )
         Movant.                                          )
                                                          )
vs.                                                       )
GLENROY ANTHONY PEETS,                                    )
AKA GLENROY A PEETS                                       )
AKA GLENROY PEETS                                         )
NANCY J. WHALEY, Trustee                                  )

         Respondents.


                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         COMES NOW Movant and shows this Court the following:

                                                  1.

         This is a Motion under Section 362(d) of the Bankruptcy Code for relief from the

automatic stay for all purposes allowed by law and the contract between the parties, including,

but not limited to, the right to foreclose on certain real property.

                                                  2.

         Movant is the servicer of a loan secured by certain real property in which Debtor claims

an interest. Said real property is security for a promissory note, and is commonly known as 350

Wilma Court, Atlanta, Georgia 30331 (the “Property”).
Case 18-58257-jwc       Doc 50     Filed 10/15/20 Entered 10/15/20 10:59:43           Desc Main
                                  Document      Page 4 of 31



                                                3.

       Shellpoint Mortgage Servicing services the underlying mortgage loan and note for the

property referenced in this Motion for NewRez LLC d/b/a Shellpoint Mortgage Servicing. In the

event the automatic stay in this case is modified, this case dismisses, and/or the Debtor obtain a

discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure will

be conducted in the name of Movant. Movant, directly or through an agent, has possession of

the Note. The Note is either made payable to Movant or has been duly endorsed.

                                                4.

       Debtor has defaulted in making payments which have come due since this case was filed.

As of October 2, 2020, Debtor is delinquent for eight (8) payments of $1,003.07 each (October

2018-May 2019), thirteen (13) payments of $1,159.20 each (June 2019-June 2020) and four (4)

payments of $1,072.11 each (July 2020-October 2020), less a post-petition suspense balance of

$906.00, pursuant to the terms of the Loan Modification Agreement. In addition, Movant has

also incurred post-petition Bankruptcy fees in the total amount of $1,065.00, as disclosed on the

Notice of Post-petition Mortgage Fees, Expenses, and Charges filed September 14, 2018, May

17, 2019 and October 31, 2019.

                                                5.

       As of October 2, 2020, the unpaid principal balance is $100,920.91, and interest is due

thereon in accordance with the Loan Modification Agreement.
Case 18-58257-jwc       Doc 50     Filed 10/15/20 Entered 10/15/20 10:59:43             Desc Main
                                  Document      Page 5 of 31



                                                 6.

       Because of Debtor's default and clear inability to make all required payments, Movant is

not adequately protected and shows that there is cause for relief from the automatic stay.

                                                 7.

       Because the Security Deed so provides, Movant is entitled to its attorney's fees.

                                                 8.

       Movant requests it be permitted to contact the Debtor via telephone or written

correspondence regarding potential loss mitigation options pursuant to applicable non-

bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any

other potential loan workouts or loss mitigation agreements.

                                                 9.

       Debtor or Debtor's Counsel is encouraged to contact Shellpoint Mortgage Servicing to

discuss potential loss mitigation options, if the debtor(s) is experiencing hardship resulting from

COVID-19. Please call 866-825-2174 for assistance Monday-Friday 9am to 8pm EST.

       WHEREFORE, Movant prays (1) for an Order modifying the automatic stay, authorizing

Movant, its successors and assigns, to proceed with the exercise of its private power of sale and

to foreclose under its Security Deed and appropriate state statutes; (2) for an award of reasonable

attorney’s fees; (3) that Movant, at its option, be permitted to contact the Debtor via telephone or

written correspondence regarding potential loss mitigation options pursuant to applicable non-

bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any
Case 18-58257-jwc        Doc 50     Filed 10/15/20 Entered 10/15/20 10:59:43       Desc Main
                                   Document      Page 6 of 31



other potential loan workouts or loss mitigation agreements; (4) for waiver of Bankruptcy Rule

4001 (a)(3); and (5) for such other and further relief as is just and equitable.


                                               /s/ John D. Schlotter
                                               John D. Schlotter, Georgia BAR NO. 629456
                                               Attorney for Movant
                                               McCalla Raymer Leibert Pierce, LLC
                                               1544 Old Alabama Road
                                               Roswell, Georgia 30076
                                               678-281-6453
                                               678-281-6453
                                               John.Schlotter@mccalla.com
Case 18-58257-jwc       Doc 50      Filed 10/15/20 Entered 10/15/20 10:59:43        Desc Main
                                   Document      Page 7 of 31



                                            BANKRUPTCY CASE NO. 18-58257-JWC

                                            CHAPTER 13

                                   CERTIFICATE OF SERVICE

      I, John D. Schlotter, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, Georgia 30076-2102, certify:

        That on the date below, I served a copy of the within NOTICE OF ASSIGNMENT OF
HEARING, together with the MOTION FOR RELIEF FROM THE AUTOMATIC STAY filed in
this bankruptcy matter on the following parties at the addresses shown, by regular United States
Mail, postage prepaid, unless another manner of service is expressly indicated:

Glenroy Anthony Peets
350 Wilma Court Southwest
Atlanta, GA 30331

Howard P. Slomka                            (served via ECF notification)
Slipakoff & Slomka, PC
Suite 2100
3350 Riverwood Parkway
Atlanta, GA 30339

Nancy J. Whaley, Trustee                    (served via ECF notification)
Suite 120, Suntrust Garden Plaza
303 Peachtree Center Avenue
Atlanta, GA 30303


I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:     10/15/2020        By:   /s/ John D. Schlotter
                     (date)              John D. Schlotter Georgia BAR NO. 629456
                                         Attorney for Movant
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 8 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 9 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 10 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 11 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 12 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 13 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 14 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 15 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 16 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 17 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 18 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 19 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 20 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 21 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 22 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 23 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 24 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 25 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 26 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 27 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 28 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 29 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 30 of 31
Case 18-58257-jwc   Doc 50    Filed 10/15/20 Entered 10/15/20 10:59:43   Desc Main
                             Document      Page 31 of 31
